Citation Nr: 1117402	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  95-40 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a gastrointestinal (GI) disability, to include gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to March 1970.  This matter is before the Board of Veterans' Appeals (Board) from an October 1994 rating decision by the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  In October 2003, a videoconference hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  In May 2004 this matter was remanded for further development, to include a VA gastrointestinal examination and nexus opinion.  In September 2010, this matter was remanded to rectify noncompliance with the Board's May 2004 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  In December 2010, the Board received additional VA treatment records.  In March 2011 written argument the Veteran's representative waived RO initial consideration of these records.


FINDINGS OF FACT

A chronic GI disability was not manifested in service; the Veteran's GI problems treated early during the pendency of this claim, including a diagnosis of GERD, have mostly resolved; and a preponderance of the evidence is against a finding that he now has a chronic GI disability that is related to his service, including as related to complaints noted or trauma sustained therein.  


CONCLUSION OF LAW

Service connection for a GI disability to include GERD is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the United States Court of Appeals for Veterans Claims (Court) held that where notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing the notice prior to the initial adjudication; instead, the claimant has the right to timely content-complying notice and proper subsequent VA process.  In the instant case the initial adjudication preceded enactment of the VCAA.  September 2003 and June 2004 letters informed the Veteran of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, the assistance that VA would provide to obtain evidence and information in support of his claim, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf.  The claim was reajudicated after such notice was given.  See November 2010 supplemental statement of the case.  

The Veteran was not advised of the criteria for assigning a disability rating or an effective date of award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  However, this decision denies service connection for a GI disability to include GERD; consequently, any question as to a disability rating and an effective date of award is moot.

Regarding VA's duty to assist, all available pertinent medical evidence identified by the Veteran has been obtained.  He was afforded VA examinations, in July 2004, February 2009, and October 2010.  The Board finds that the October 2010 examination report is adequate as it considered the evidence of record and the reported history of the Veteran, were based on a thorough evaluation of the Veteran, discusses medical literature, and explains the rationale (outlined below) for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disabilities first diagnosed after discharge may still be service connected if all the evidence establishes that such disability was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

However, lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2)

VA disability compensation is limited to those claims showing a present disability, that is, one which existed on or after the date the claimant's application is filed.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also Degmetich v. Brown, 104 F.3d 1332 (Fed. Cir. 1997).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

The Veteran contends that he has a GI disability, due to trauma sustained in service.  His service treatment records (STRs) include a February 1969 record which shows he was seen for complaints of stomach cramps, diarrhea, and general weakness.  Gastroenteritis, etiology unknown was diagnosed.  He was treated with medication for 2 days and returned to duty.  On service separation examination, clinical evaluation of the abdomen was normal.

On June 1988 private GI consultation the Veteran reported that as a child he developed pyloric stenosis and projectile vomiting.  He indicated that with conservative treatment he improved and did well until the age of 15 years, when he began to have intermittent epigastric distress and abdominal distention.  He related that he now experienced such symptoms every three to eight weeks.  Examination of the abdomen revealed there was no distention or abnormal venous pattern; on palpation, the liver and spleen were not enlarged and there were no masses or tenderness.  The impression was a history of pyloric stenosis with episodic abdominal pain with distention, relieved by induced vomiting.  The examiner indicated that differential diagnoses would include pyloric stenosis or spasm; and additional considerations would include intermittent bowel obstruction, gastric torsion, or cholelithiasis.  The plan was to schedule the Veteran for an upper GI endoscopy. Such endoscopy (in July 1988) revealed "an endoscopic picture that was consistent with an adult hypertrophic pyloric stenosis, although not diagnostic for this, in the sense that one does not see the classic circumferential prepyloric fold.  There is, however, an elongated pyloric channel suggestive of hypertrophy of the pyloric musculature".  A July 1988 small bowel series and an abdominal ultrasound were negative.

Private records dated from 1993 to 1996 from Pacific Coast Physicians include a November 1993 record which notes an unremarkable abdominal examination.

In his November 1995 substantive appeal, the Veteran alleged that during service he developed a very acid stomach from worry and eating canned foods.  In a November 1996 statement, he indicated that he has stomach acid and blockage which cause him to vomit excessively, and that he has had such symptoms since service.

VA treatment records from 1995 to 2009 include reports of intermittent treatment for GERD beginning in 2001.  In a September 2002 outpatient record, the Veteran's chronic GERD was noted; however a recent, July 2002, diagnostic test showed healed esophagitis and nonerosive gastropathy.  The Veteran was advised to continue his current course of medications.

In October 2003 the Veteran testified that his stomach disability, was caused by his traumatic injury in service (see page 28 of the hearing transcript).  

On July 2004 VA examination, the Veteran reported that after he was injured in a truck collision and explosion during service, he felt solar plexus tightness.  He believed that his pylorus tightens up, causing indigestion.  An examination of the abdomen was essentially unremarkable.  The physician noted that the Veteran was on [prophylactic] medication for GERD and that there was no evidence of an ongoing GI disorders.  

On February 2009 VA examination, the Veteran reported that the only medication he was currently taking for his stomach was Zantac.  He reported periods of flare-up when he has punching spasms in his stomach and that he experiences such flare-ups every 6 or 7 days.  The provider opined:

"My diagnosis on the stomach problems is that it is not likely that this is related to a service-connected condition."

The Board found that the February 2009 examination/opinion to be inadequate, and ordered another examination.

On October 2010 VA examination, the Veteran reported that his stomach disability had been stable with medication.  Abdominal examination was essentially normal.  It was noted that the Veteran had gained weight recently and was eating better.  Regarding whether or not his stomach disability was related to service, the physician opined:

"Is not caused by or a result of explosions during the service which made him upset.  The Veteran has been eating better lately and has no stomach problem during abdominal examination.  He was taking Ranitine before but has not taken any medication for stomach for many months, he had upper GI endoscopy and was told he had acid reflux disease of distal esophagus and no other stomach conditions.  Review of literature does not show any correlation between explosion or even stress with GERD which is a separate disease from stomach or duodenal ulcer."

It is not in dispute that during the pendency of this claim the Veteran had a GI disability diagnosed as GERD.  Likewise, it is not in dispute that on one occasion in service he was seen once for GI complaints.  What he must still show to establish service connection for a GI disability manifested as GERD is that the current disability is related to the complaints in service to include any trauma noted therein.

The Veteran's STRs reflect that the February 1969 complaint in service was acute, and resolved.  There was no follow-up treatment (and no further complaints) noted during the approximately 1 year of subsequent active service.  On service separation examination clinical evaluation of the abdomen was normal.  To the extent that the Veteran seeks to establish by his November 1996 statement and October 2003 testimony that he has had continuity of symptoms since the trauma in service, the Board finds this allegation not credible.  It is inconsistent with contemporaneous clinical notations, including of his own account in a private record dated in July 1988, that he had a history of pyloric stenosis as a child which resolved by the time he was 15; and that he had just recently starting to experience constant recurrent GI symptoms, and that the gastroenteritis in service was an acute condition that resolved, and was not noted on service separation.  Consequently, service connection for a GI disability on the basis that such disability became manifest in service, and persisted, is not warranted.  Furthermore, as there is no evidence that a duodenal ulcer was manifested in the first postservice year (or during the pendency of this claim), the chronic disease presumptive provisions of 38 U.S.C.A. § 1112 have no applicability.  

The Veteran may still establish service connection for a GI disability if competent evidence show he has such disability and relates it to service, to include as due to injury therein, as alleged.  See 38 C.F.R. § 3.303.  

The record includes no competent  evidence that relates any GI disability the Veteran may have to his active service.  The only medical evidence in the record that adequately addresses this matter, the opinion offered on VA evaluation in October 2010, is to the effect that the Veteran's past diagnosis of GERD is unrelated to his service, including trauma or stress therein.  The examiner based this opinion on the fact that the Veteran had no stomach problems at present, and that there is no medical literature/treatise evidence that supports the allegation of a nexus between stress or explosions and GERD.  As this opinion is by a physician (who has training and experience in determining the etiology of a disease) how reviewed the record (as evidenced by references to clinical data), and includes a reasoned explanation of the rationale, it has substantial probative value.  Because there is no competent evidence to the contrary, the Board finds the opinion persuasive.

The Board notes that the Veteran asserts he experiences pain and spasms in his stomach, and observes that such is a lay-observable phenomenon.  However, as was noted above, his allegations that he has had a chronic GI disability since service are not credible.  In the absence of credible evidence of continuity of symptoms his (unsupported by any textual/medical treatise evidence) assertions that he has a chronic GI disability that stems from stress or trauma in service are not competent evidence. Establishing such a nexus is beyond the capability of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Accordingly, it must be denied. 


ORDER

Service connection for a GI disability to include GERD is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


